El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
■ Esta fué una causa por un delito de soborno en la cual el acusado fué condenado a la pena de diez años de presidio. El otro acusado Vázquez fué absuelto- Numerosos son los errores que se alega fueron cometidos por la corte inferior pero solamente uno de ellos hace referencia a los errores cometidos después de habérsele tomado juramento al jurado. Las demás infracciones de ley que han sido alegadas se refie-ren a cuestiones anteriores a la celebración del juicio.
Al ser llamado el caso para juicio presentaron los acu-sados una moción solicitando la consolidación del caso con otras dos causas que existían, una contra Vázquez y otra contra Ventura García y otros, por el mismo delito, fundán-dose en que los testigos serían los mismos y en otras razones semejantes. Pero algunos de los testigos eran otras per-sonas y aun siendo las mismas, los hechos que habían de pro-barse podrían ser distintos. La cuestión era enteramente de la discreción de la corte y no existe indicación alguna de que se haya abusado de dicha discreción. Además, en California *378parece que el Estado tiene la facultad de elegir entre for-, mular o nó conjuntamente la acusación. Véase el caso de People v. Plyer, 121 Cal., 160.
Los errores segundo, tercero y cuarto se refieren a la negativa de la corte a suspender el juicio. Parece que los tres juicios por soborno estaban señalados para los días 14, 15 y 16 de septiembre, sin determinarse cuál de los casos había de ser llamado primeramente y que la corte podía pro-ceder a la celebración de los juicios de estos casos en la forma que estimara más conveniente. No se demostró que hubiera habido ningún perjuicio. Otro fundamento para solicitar la suspensión fué que la corte además del panel regular de 24 jurados citados para el día 14 de septiembre ordenó el sorteo de otros seis cuando ya habían sido sorteados otros 20 para el juicio señalado para el día 15 de septiembre. La corte en realidad dispuso que se sortearan los otros seis para el caso de que fueran necesarios. No vemos que se haya cometido ningún error como tampoco razón alguna para la suspensión. Yéase en relación con este particular el casa de El Pueblo v. Vázquez, resuelto en el día de hoy. El tercer motivo aducido para la celebración de un nuevo juicio fué que la corte había habilitado un término criminal especial encontrándose en la mitad de un término civil. El funda-mento no parece tener ninguna importancia puesto que la corte no se encontraba en vacaciones sino a mediados de un término de juicios.
El quinto error hace referencia a la omisión de la corte en declarar con lugar la recusación que se hizo al panel. Uno de los fundamentos fué el de haberse citado jurados extra-ordinarios, el cual ya ha sido discutido. Aun cuando esto hubiera sido irregular no se demostró que hubiera habido ningún perjuicio. Otro motivo de recusación fué el de que la urna de donde fueron extraídos los 24 jurados sólo conte-nía 180 nombres cuando debió haber contenido los nombres de 200 jurados. Los autos son sumamente indefinidos en cuanto a esta cuestión. No aparece de un modo claro el hecho *379ele que no se encontraran en la urna los 200 nombres cuando se procedió al sorteo de los 24. Es cierto que existen indica-ciones en los autos de que la corte babía ordenado el sorteo de 20 nombres para el día siguiente, aunque no existe prueba categórica de que no se hubieran sorteado debidamente los 24 nombres. T en relación con este punto véanse también los razonamientos expresados por este tribunal en el caso de El Pueblo v. Vázquez, resuelto en el día de hoy. Otros fun-damentos de recusación son variaciones de este curioso tema, lo que constituye también el sexto señalamiento de error.
El séptimo error se refiere a la omisión de la córte en declarar con lugar una recusación motivada. Como la defensa no agotó sus recusaciones perentorias, es jurisprudencia bien sentada que se renuncia a aquéllas.
El octavo señalamiento de error hace referencia al hecho de haber denegado la corte la objeción formulada por el acu-sado a la pregunta hecha por el Fiscal respecto a si las ideas políticas de un jurado podrían influir en su veredicto, no habiéndole permitido la corte al acusado hacer una pregunta semejante a ésta. La pregunta fué en realidad si el jurado era adversario a los Unionistas y podía ser impugnada por su forma. Además el jurado manifestó que sus ideas polí-ticas no influirían de modo alguno en su veredicto. No sabe-mos si este jurado llegó a actuar como tal en el juicio, pero de todos modos es lo cierto que la defensa no agotó sus recu-saciones. No vemos que haya habido ningún error o perjuicio.
La corte indicó aunque no lo ordenó que aquellos jurados que no formaban parte del pequeño jurado salieran del salón de la corte. Los jurados no estaban obligados a cumplir con esta indicación. Además, para que esto pueda ser ale-gado como error tendría que demostrarse que no se admitió al público, o en otras palabras, que no se celebró un juicio público.
El décimo error que se alega es el de haber sido declarado culpable el acusado de un delito de soborno por prueba de cómplices que no ha sido corroborada. Hubo mucha prueba *380corroborante suministrada por otros testigos, parte de ésta circunstancial y parte por las admisiones directas del acu-sado de que había recibido dinero para repartirlo entre otros jurados con el fin de que se absolviera a Amy, a quien se acusó del delito de homicidio y había tratado de sobornar a dichos jurados.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
El' Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.